Case 1:19-cv-03153-RLY-TAB Document 76 Filed 07/07/20 Page 1 of 5 PageID #: 596




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 LYNN STARKEY,                                 )
                                               )
          Plaintiff,                           )
                                               )
          v.                                   )
                                               ) CAUSE NO.: 1:19-cv-03153-RLY-TAB
 ROMAN CATHOLIC ARCHDIOCESE                    )
 OF INDIANAPOLIS, INC. AND                     )
 RONCALLI HIGH SCHOOL, INC.,                   )
                                               )
          Defendants.                          )

                  PLAINTIFF LYNN STARKEY’S SUPPLEMENTAL BRIEF IN
               OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS

          Plaintiff Lynn Starkey (“Starkey”), by counsel, and in response to this Court’s Order of

 June 23, 2020 (Dkt. 75), files her Supplemental Brief to address the U.S. Supreme Court’s recent

 decision in Bostock v. Clayton County, No. 17-1618, 2020 U.S. LEXIS 3252 (U.S. June 15,

 2020).

 I.       Bostock Confirms that Title VII Prohibits Sexual Orientation Discrimination.

          Starkey is the former Co-Director of Guidance at Roncalli High School, where she

 worked for almost 40 years. She has been in a same-sex marriage since 2015. In May 2019, the

 Archdiocese and Roncalli did not renew her contract for the 2019-2020 school year, effectively

 terminating her employment. Starkey filed this case alleging, inter alia, that she has been

 discriminated against on the basis of her sexual orientation, in violation of Title VII of the Civil

 Rights Act. Dkt. 1 at 7-8. Defendants have argued (or intended to argue) that a claim based on

 sexual orientation is not viable under Title VII, because sexual orientation is not a protected

 class. See Dkt. 59 at 27. Bostock confirms that Title VII prohibits discrimination on the basis of

 sexual orientation. “For an employer to discriminate against employees for being homosexual or
Case 1:19-cv-03153-RLY-TAB Document 76 Filed 07/07/20 Page 2 of 5 PageID #: 597




 transgender, the employer must intentionally discriminate against individual men and women in

 part because of sex. That has always been prohibited by Title VII’s plain terms[.]” Bostock, 2020

 U.S. LEXIS 3252 at *25.

        The Seventh Circuit Court of Appeals recognized sexual orientation as a protected class

 under Title VII in Hively v. Ivy Tech Community College of Indiana, 853 F.3d 339 (7th Cir.

 2017). Defendants had hoped that the U.S. Supreme Court would overrule Hively and other

 decisions from federal courts recognizing sexual orientation as a protected class. If the U.S.

 Supreme Court had decided that sexual orientation was not protected by Title VII, Defendants

 would have likely argued that all or most of Starkey’s claims would have failed as a matter of

 law. See Dkt. 16 at 4-6. That did not happen, and Title VII’s prohibition against sexual

 orientation discrimination is now settled law. Furthermore, because Starkey’s sexual orientation

 discrimination claim remains viable, so too do her claims for retaliation and hostile work

 environment under Title VII. Dkt. 1 at 8-9.

        Starkey has also filed a claim for retaliation under Title IX, which prohibits

 discrimination and retaliation on the basis of sex. 20 U.S.C. § 1681(a). Although Bostock does

 not directly address Title IX, Defendants have previously pointed out that the federal courts have

 “looked to Title VII when construing Title IX.” See Dkt. 16 at 5 (collecting cases, internal

 citations omitted). Therefore, Bostock confirms the viability of Starkey’s Title IX claim.

        Starkey’s remaining claims, for intentional interference with contract and employment

 relationships, arise under Indiana law. The Bostock decision has no bearing on those claims. Dkt.

 1 at 11-12.




                                                  2
Case 1:19-cv-03153-RLY-TAB Document 76 Filed 07/07/20 Page 3 of 5 PageID #: 598




 II.    Bostock Has No Bearing on any First Amendment or Religion Based Defenses.

        In dicta, the Bostock majority noted that they were “deeply concerned with preserving the

 promise of the free exercise of religion,” but said that “worries about how Title VII may intersect

 with religious liberties are nothing new[.]” 2020 U.S. LEXIS 3252 at *56. The Court

 acknowledged that various defenses may be available to religious employers, such as the

 ministerial exception and Title VII’s statutory exemptions. Id. at **56-57. The Court did not

 decide the applicability of these defenses, but merely concluded that they raise “questions for

 future cases[.]” Id. at *57. In Starkey’s case, Defendants have asserted, or intend to assert,

 various religious defenses, including the ministerial exception and Title VII statutory

 exemptions. Starkey’s position remains that these defenses are inapplicable, or otherwise do not

 bar her claims. Bostock acknowledges the existence of these defenses, but neither strengthens nor

 weakens those defenses in the context applicable here. Cf. id. at **121-122 (Alito, J., dissenting)

 (acknowledging potential limitations of protections under ministerial exception and disputed

 scope of Title VII statutory exemptions).

 III.   Bostock Recognizes and Reaffirms Important Title VII Principles.

        In Bostock, the Supreme Court briefly considered whether Title VII could be interpreted

 to only prohibit discrimination in general against certain groups, rather than individuals. Id. at

 **17-18. The Court concluded that the plain language of the statute requires the focus to be on

 “individuals, not groups.” Id. at *18. It clarifies that it is no defense to treat an “individual

 women worse than he would have treated a man, [but] gives preferential treatment to female

 employees overall,” or to “discriminate against both men and women because of sex.” Id. at **

 19-20. This precludes any argument that the treatment of heterosexual employees of the same

 sex as Starkey is a defense to sex discrimination.



                                                  3
Case 1:19-cv-03153-RLY-TAB Document 76 Filed 07/07/20 Page 4 of 5 PageID #: 599




        The Court also clarified that, under either a “but-for” causation standard or “motivating

 factor” standard, sex need not be the sole cause of the adverse action in order for there to be a

 viable discrimination claim. It confirmed that “a defendant cannot avoid liability just by citing

 some other factor that contributed to its challenged employment decision.” Id. at *15 (emphasis

 in original). “So long as the plaintiff’s sex was one but-for cause of that decision, that is enough

 to trigger the law.” Id. Defendants cannot defeat liability by arguing that other factors (such as

 Starkey’s marital status) contributed to the decision to terminate her employment. As Bostock

 holds, “[a]n employer violates Title VII when it intentionally fires an individual employee based

 in part on sex.” Id. at *20. “It doesn’t matter if other factors besides the plaintiff’s sex

 contributed to the decision.” Id. “[I]f changing the employee’s sex would have yielded a different

 choice by the employer…a statutory violation has occurred.” Id. That is true in Starkey’s case. If

 she had been a man married to a woman instead of a woman married to a woman, she would not

 have been terminated (or not renewed).

                                          CONCLUSION

        Bostock confirms that sexual orientation is a protected class under Title VII of the Civil

 Rights Act. Defendants’ Motion for Judgment on the Pleadings should be denied for the reasons

 set forth in Starkey’s prior Response in Opposition thereto, and in this Supplemental Brief.

                                                      Respectfully submitted,

                                                      /s/ Kathleen A. DeLaney__________
                                                      Kathleen A. DeLaney (#18604-49)
                                                      Christopher S. Stake (#27356-53)
                                                      DeLaney & DeLaney LLC
                                                      3646 Washington Blvd.
                                                      Indianapolis, IN 46205

                                                      Attorneys for Plaintiff Lynn Starkey




                                                  4
Case 1:19-cv-03153-RLY-TAB Document 76 Filed 07/07/20 Page 5 of 5 PageID #: 600




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 7th day of July, 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the
 Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF
 system.

                          John S. (Jay) Mercer
                          jsmercer@fitzwatermercer.com

                          Paul J. Carroll
                          pcarroll@fitzwatermercer.com

                          Daniel H. Blomberg
                          dblomberg@becketlaw.org

                          Christopher C. Pagliarella
                          cpagliarella@becketlaw.org

                          Luke W. Goodrich
                          lgoodrich@becketlaw.org

                                                    _/s/ Kathleen A. DeLaney
                                                    Kathleen A. DeLaney

 DELANEY & DELANEY LLC
 3646 N. Washington Blvd.
 Indianapolis, IN 46205




                                               5
